t c memo united_states tax_court tim sheridan petitioner v commissioner of internal revenue respondent docket no filed date tim sheridan pro_se kirsten e brimer for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for and the internal_revenue_service irs or respondent determined deficiencies and accuracy-related_penalties under sec_6662 in the - - following amounts year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number for each year at issue petitioner claimed a deduction of dollar_figure million under sec_165 for a loss arising from theft he contends that these theft losses occurred when pirates stole the intellectual_property underlying a patent that he holds respondent disallowed these deductions because there was no evidence that patent infringement had occurred or that petitioner had incurred actual damages re- spondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that he is entitled to judgment as a mat- ter of law we agree and accordingly will grant the motion unless otherwise indicated all statutory references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background petitioner is an inventor and an entrepreneur he is the holder of u s patent no big_number filed in for a smokeless_tobacco vaporizer certain other patents which also involve a mechanism for heating materials so that they can be vaporized and inhaled through a tube predate petitioner’s patent his patent like those other patents precedes by almost a decade the recent rise to popularity of e-cigarettes following a long period of disappointing sales petitioner began to view each roadblock in his vaporizer’s path to success as evidence of multiple con- spiracies to prevent him from enjoying the fruits of his labor he alleges among other things that internet search engines have intentionally demoted his product that social media platforms have conspired to diminish his product’s visibility that the u s postal service has intentionally misspelled the name of his business that a telecommunications firm has prevented him from sending crucial emails that his computer has been continuously hacked to prevent him from retrieving important information and that wikipedia has improperly removed edits he sought to make to an internet article discussing vaporizers he contends that these perceived wrongs have enabled other companies to use his intellectual_property and make vaporizer sales that his business would otherwise have made petitioner contends that these conspiracies have resulted in thefts that have caused him losses ranging from dollar_figure million to dollar_figure million annually in calculating these losses petitioner begins with his estimate of the total market for vaporizers worldwide which he believes to be dollar_figure billion from this figure he derives his damages by applying various formulas of his own creation which apply estimates and randomly assigned multipliers to geographic populations internet traffic total market competitors’ sales and other items inputs to these formulas include petitioner’s estimates of smokers as a percentage of the popu- lation smokers who use alternative smoking devices smokers who actually quit annually smokers who virtually quit annually and use replacements an- nual sales of vaporizers to customers lured away by alleged market persecution of his product and internet traffic lost to his business because of inappropriate throttling of online search results in petitioner filed suit in the u s district_court for the eastern district of pennsylvania seeking to enjoin irs actions against him to obtain a judicial acknowledgment of the losses he had calculated and to compel the irs to return to him as damages taxes that alleged patent infringers had paid on their ill-gotten gains the district_court granted the united states’ motion to dismiss the case under sec_7421 which prohibits taxpayers from bringing suit for the purpose of restraining the assessment or collection of any_tax see sheridan v united_states wl at e d pa quoting anti- injunction act sec_7421 aff’d 553_fedappx_187 3d cir petitioner appealed that dismissal to the u s court_of_appeals for the third circuit which affirmed the district court’s ruling see 553_fedappx_187 the court_of_appeals termed nonsensical petitioner’s claim that he was entitled to a refund of dollar_figure billion on account of losses he had suffered over the life of his patent petitioner filed federal_income_tax returns for and that included respective schedules c profit and loss from business on each schedule c petitioner claimed a deduction of dollar_figure million for other expenses during the irs examination of these returns he attempted to justify these deductions as theft losses asserting that he had claimed a small amount of loss to prevent further victimization the irs disallowed the claimed theft_loss deductions made other minor adjustments to his returns and timely mailed petitioner a notice_of_deficiency he respondent determined that petitioner had additional income of dollar_figure in from ordinary dividends and royalties determined that petitioner had additional schedule c gross_receipts of dollar_figure for and made certain compu- tational adjustments petitioner does not dispute these adjustments timely sought review in this court residing in pennsylvania at the time of his petition respondent filed a motion for summary_judgment on date to which petitioner responded on date in his petition and in his response to the motion petitioner addressed only the disallowance of his claimed theft_loss deductions all other adjustments set forth in the notice_of_deficiency are thus deemed conceded see rule sec_34 sec_121 a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial in light of respondent’s motion his supporting affidavit and petitioner’s response which alleges no dispute as to any material fact we conclude that this case may be adjudicated summarily b theft losses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness sec_165 permits a deduction for any loss sustained during the tax- able year and not_compensated_for_by_insurance_or_otherwise sec_165 provides for purposes of subsection a any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss in all cases the deduction is allowable only if the loss is bona_fide sec_1_165-1 income_tax regs the term theft is broadly defined to include larceny embezzlement and robbery sec_1_165-8 income_tax regs see also 61_tc_354 aff’d 540_f2d_448 9th cir normally a loss will be regarded as arising from theft only if there is a criminal element to the appropria- tion of the taxpayer’s property see 232_f2d_107 5th cir johnson v commissioner tcmemo_2001_97 81_tcm_1538 to substantiate a theft_loss deduction the taxpayer must prove both that a theft actually occurred under the law of the relevant state or under an applicable federal criminal statute and the amount of the loss see 43_tc_842 alioto v commissioner tcmemo_2011_151 slip op pincite aff’d 699_f3d_948 6th cir on the basis of the pleadings filed petitioner cannot satisfy any aspect of the sec_165 requirements for demonstrating a theft_loss first he has iden- tified no genuine issue for trial as to whether a theft occurred under the law of any relevant jurisdiction his assertion that his intellectual_property has been stolen is based on his unsupported belief that criminal conspiracies are the only possible explanation for his vaporizer business’ relative lack of success he has alleged no facts to show that an infringement of his patent has occurred much less that a crime has been committed under state or federal_law although patent no big_number belongs to him the mere existence of this patent is not sufficient to prove patent infringement in any event this is not the proper forum in which to litigate such a claim see u s c sec_281 a patentee shall have remedy by civil_action for infringement of his patent u s c sec a the district courts shall have original jurisdiction of any civil_action arising under any act of congress relating to patents second petitioner has raised no genuine issue for trial concerning his ability to substantiate the amount of his supposed loss taxpayers are required to keep permanent records sufficient to substantiate the amount of any claimed deduction see 116_tc_438 sec_1 a income_tax regs to substantiate a theft_loss a taxpayer must prove at a minimum the fair_market_value of the stolen property before the theft and the adjusted_basis of the property see griggs v commissioner tcmemo_2008_ 96_tcm_248 sec_1_165-8 income_tax regs providing that the amount of a theft_loss deduction shall be determined consistently with the manner prescribed in sec_1_165-7 for determining the amount of casualty_loss sec_1_165-7 income_tax regs providing that amount deductible as a casualty_loss is determined by reference to fair_market_value or adjusted_basis of damaged property petitioner has supplied no evidence concerning the fair_market_value of his patent before the alleged theft or the patent’s adjusted_basis his calculation of loss has nothing to do with the ex ante value of his patent but is based on his unsupported estimate of the portion of the worldwide vaporizer market to which he believes himself entitled a taxpayer claiming a theft_loss must supply sufficient evidence for the court to make a reasonable estimate of the property’s value see lockett v commissioner tcmemo_2008_5 95_tcm_1029 aff’d 306_fedappx_464 11th cir petitioner has failed to set forth specific facts showing there is a genuine dispute for trial concerning his ability to do this see rule d finally a taxpayer must claim a theft_loss deduction for the taxable_year in which the taxpayer discovers the loss sec_1_165-8 see 411_f2d_13 3d cir aff’g tcmemo_1968_155 petitioner claimed a theft_loss deduction of dollar_figure million for each of and he has set forth no specific facts tending to show that he discovered the supposed theft in one of these years as opposed to some prior year after his patent was filed in indeed petitioner has informed the irs that he intends to claim similar deductions on his tax returns through the year petitioner clearly is not claiming a loss deduction for theft but for alleged damage to his business from supposed anticompetitive behavior such damages if they can be proved are not deductible as theft losses under sec_165 alternatively petitioner contends that he is entitled to his dollar_figure million deductions under sec_186 sec_186 provides that i f a compensatory_amount which is included in gross_income is received for a compensable_injury a deduction is allowed equal to the lesser_of the compensable amount or the unrecovered_losses sustained as a result of such compensable_injury sec_186 defines a compensable_injury to include injuries sustained as a result of an infringement of a patent issued by the united_states even if petitioner could establish patent infringement which he has not done he has not alleged that he received or included in gross_income for or any compensatory_amount see sec_186 defining compensatory_amount to mean an amount received as damages as a result of an award in or in settlement of a civil_action for recovery for a compensable_injury sec_186 has no possible application here c accuracy-related_penalty the code imposes a accuracy-related_penalty on any underpayment attributable to any substantial_understatement_of_income_tax see sec_6662 b an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 the tax deficiencies determined in the notice_of_deficiency which we have sustained in full reflect understatements that exceed dollar_figure and of the total_tax required to be shown on petitioner’s and returns respondent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax see sec_6662 sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it once the commissioner has carried his burden of production the taxpayer bears the burden of proving reasonable_cause and good_faith higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all of the facts and circum- stances including the experience knowledge and education of the taxpayer ibid reasonable_cause may also be shown by demonstrating reliance on the advice of a competent tax professional id para c petitioner had no colorable basis for claiming dollar_figure million theft_loss deduc- tions for and he has set forth no specific facts to show that there is a genuine dispute for trial in this regard his claiming these deductions reflects not a genuine effort to ascertain his tax_liabilities correctly but a misguided effort to recoup from the irs profits that he thinks pirates have taken from him he has set forth no specific facts showing there is a genuine dispute as to whether he used the services of a tax_return_preparer or that he otherwise relied on professional tax_advice we accordingly sustain respondent’s imposition of an accuracy-related_penalty for each year at issue to reflect the foregoing an appropriate order and decision for respondent will be entered
